     Case: 1:21-cv-00089-SNLJ Doc. #: 5 Filed: 06/15/21 Page: 1 of 2 PageID #: 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

COY’S HONEY FARM INC., et al.,                  )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )       Case No. 1:21-cv-89-SNLJ
                                                )
BAYER CORP., et al.,                            )
                                                )
               Defendants.                      )

                              MEMORANDUM AND ORDER

        This matter is before the Court on review of the file. The Eighth Circuit has

admonished district courts to “be attentive to a satisfaction of jurisdictional requirements

in all cases.” Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987). “In every

federal case the court must be satisfied that it has jurisdiction before it turns to the merits

of other legal arguments.” Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d 1046,

1050 (8th Cir. 2006). “A plaintiff who seeks to invoke diversity jurisdiction of the

federal courts must plead citizenship distinctly and affirmatively.” 15 James Wm.

Moore, et al., Moore’s Federal Practice § 102.31 (3d ed. 2010).

        The Complaint in this case asserts that the Court has jurisdiction over the action

pursuant to 28 U.S.C. § 1332 because the lawsuit is between citizens of different States

and the matter in controversy exceeds the sum of $75,000. Two of the defendants are

Limited Liability Companies (“LLCs”). The Eighth Circuit has held that unincorporated

entities such as LLCs are citizens of every state of which any member is a citizen. See

GMAC Commercial Credit, LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir.

                                               1
   Case: 1:21-cv-00089-SNLJ Doc. #: 5 Filed: 06/15/21 Page: 2 of 2 PageID #: 4




2004). Thus, for the LLC defendants, the Court must examine the citizenship of each

member of the LLCs to determine whether diversity jurisdiction exists. The Complaint

alleges that the defendant LLCs are organized in Delaware and have their principal places

of business in Pennsylvania and New Jersey. The information plaintiff provides is

insufficient for the Court to examine the citizenship of each member of defendant.

      Accordingly,

     IT IS HEREBY ORDERED that, by July 15, 2021, plaintiff shall file an
amended complaint in accordance with this memorandum.

       IT IS FURTHER ORDERED that if plaintiff does not timely and fully comply
with this order, this matter will be dismissed for lack of subject matter jurisdiction.

    IT IS FURTHER ORDERED that all other proceedings in this case are
STAYED pending further order of this Court.


             Dated this 15th day of June, 2021.



                                         _____________________________________
                                         STEPHEN N. LIMBAUGH, JR.
                                         SENIOR UNITED STATES DISTRICT JUDGE




                                            2
